Title: From George Washington to Major General William Heath, 5 March 1778
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge 5th March 1778

I am favd with yours of the 20th Feby inclosing a letter from Lieut. Coune of the 62d Regt to Genl Howe. I shall send in the letter and shall have no objection to his Exchange if Genl Howe consents.
As Ensign Winslips health does not admit of his remaining in the Service, I would have you accept of his resignation.
The wax which you mention to have sent forward is not yet come to hand. Having wrote to you fully on the 27th ulto I have only to recommend the continuance of the removal of all supernumerary Stores from Boston. I am Dear Sir Yr most obt Servt

Go: Washington

